Citation Nr: 1032961	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for herpes simplex II 
prior to March 18, 2009.

3.  Entitlement to a rating in excess of 10 percent for herpes 
simplex II from March 18, 2009.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This matter was previously remanded by the Board in January 2010 
to schedule the Veteran for a hearing before a member of the 
Board.

A video conference hearing was held in March 2010 with the 
Veteran in Indianapolis, Indiana, before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In March 2010, prior to promulgation of a decision in the 
appeal, the Veteran and his representative indicated at a hearing 
before the Board that they would like to withdraw the appeal for 
the issue of entitlement to a compensable rating for herpes 
simplex II prior to March 18, 2009.

2.  In March 2010, prior to promulgation of a decision in the 
appeal, the Veteran and his representative indicated at a hearing 
before the Board that they would like to withdraw the appeal for 
the issue of entitlement to a rating in excess of 10 percent for 
herpes simplex II from March 18, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the 
issue of entitlement to a compensable rating for herpes simplex 
II prior to March 18, 2009, have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a substantive appeal for the 
issue of entitlement to a rating in excess of 10 percent for 
herpes simplex II from March 18, 2009, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated at the 
hearing in March 2010 that they wanted to withdraw the issues of 
entitlement to a compensable rating for herpes simplex II prior 
to March 18, 2009, and a rating in excess of 10 percent rating 
thereafter.  The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated into 
the record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal of 
those issues on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As such, the Veteran has withdrawn his appeal of those 
issues and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal for the issues of 
entitlement to a compensable rating for herpes simplex II prior 
to March 18, 2009, or a rating in excess of 10 percent for herpes 
simplex II from March 18, 2009, and they are dismissed.


ORDER

The appeal regarding the Veteran's claim of entitlement to a 
compensable rating for herpes simplex II prior to March 18, 2009, 
is dismissed.

The appeal regarding the Veteran's claim of entitlement to a 
rating in excess of 10 percent for herpes simplex II from March 
18, 2009, is dismissed.


REMAND

Initially, the Board notes that the Veteran has diagnoses of PTSD 
as well as various other acquired psychiatric disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) has 
recently held that claims for service connection for PTSD may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Accordingly, the Board has rephrased the issue involving 
service connection for PTSD into a single issue in order to 
comply with the Court's holding.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Veteran contends he was involved in a tank battle in Saudi 
Arabia during service.  See December 2006 VA Examination Report; 
March 2010 Hearing Transcript.

If VA determines that a veteran engaged in combat with the enemy 
and that the alleged stressor is related to combat, then the 
veteran's lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  In this 
case, the Veteran's Form DD-214 shows he was awarded the Combat 
Action Ribbon, and the record reflects that his claimed stressor 
is related to combat.  Therefore, his stressor is considered to 
be verified.

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  However, as the Veteran already has 
a verified in-service stressor, further discussion of the amended 
regulations is not necessary.

The Veteran submitted a letter from Dr. J.A.R. dated August 2006.  
She stated that the Veteran manifested symptoms of PTSD.  
Although his symptoms related to his war experience, there is no 
clear link between a diagnosis of PTSD and the Veteran's verified 
stressor.

The Veteran was afforded a VA examination in December 2006.  
After reviewing the claims file, taking a history from the 
Veteran, and conducting an examination, the VA examiner concluded 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  Specifically, the Veteran only endorsed 2 avoidance 
symptoms, which did not satisfy criteria "C" of the PTSD 
diagnosis according to the examiner.  The Veteran was diagnosed 
with depressive disorder, not otherwise specified.  An opinion 
regarding the etiology of the depressive disorder was not 
provided.

Private treatment records from Dr. M.D., dated March 2008, 
include a diagnosis of PTSD.  However, Dr. M.D. did not 
specifically link her diagnosis to the Veteran's claimed 
stressor.  Rather, the records only reflect that the Veteran 
"witnessed combat."  She also diagnosed depressive disorder, 
not otherwise specified.

The Veteran was afforded another VA examination in August 2009.  
That examiner also concluded that the Veteran did not have a 
diagnosis of PTSD because his stressor did not meet the DSM-IV 
criteria for a PTSD stressor.  The Veteran was diagnosed with 
generalized anxiety disorder, not otherwise specified.  An 
opinion regarding the etiology of this condition was not 
provided.

Based on the evidence of record, the Board finds that additional 
development is warranted.  Specifically, the Veteran should be 
afforded a new examination to determine the exact nature of his 
acquired psychiatric disorder.  If a diagnosis of PTSD is 
rendered, the examiner should comment on whether that diagnosis 
is related to the Veteran's verified in-service stressor.  If a 
diagnosis other than PTSD is rendered, the examiner should 
comment on whether the condition was incurred in or otherwise 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist.  The claims file, including a 
copy of this remand, should be made available 
to the examiner for review.  The purpose of 
the examination is to determine the nature 
and extent of any psychiatric disorder which 
may be present and specifically to determine 
whether the Veteran has a currently diagnosed 
disorder that was incurred in or is the 
result of service.  All indicated studies are 
to be performed. 

Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What are the current psychiatric 
diagnoses; 

(b) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent or 
greater) that such acquired psychiatric 
disorder was incurred in service, or 
aggravated in service, or is otherwise 
related thereto.  

(c) Is a diagnosis of PTSD, if applicable, 
attributable to stressors related to being 
involved in a tank battle in Saudi Arabia.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


